Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 31, 2022 has been entered.
 DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
EXAMINER’S COMMENT
	The Examiner has reviewed Japanese Patent Publication JP 2017015054A with a publication date od January 19. 2017.  The current application has an effective filling date of February 9, 2017, however, JP 2017015054 is not able to be used as prior art since it would fall under the 102(b)(1)(A) exception, since both have the assignee of Daikin Industries, LTD and it is within the 1 year grace period.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the rotor" in line 18 (it is also recited as the rotor in the last line in claim 1.  There is insufficient antecedent basis for this limitation in the claim.  The claim previously recited “at least one of the first rotor or the second rotor being provided with an oil supply passage”, and therefore, it is recommended to change “the rotor” to “the at least one of the first rotor or the second rotor” for proper antecedent basis.  In addition, this change will make it clear that “the rotor” can refer to the first rotor, the second rotor, or both the first and second rotor (i.e. the at least one that includes both rotors).
	Claims 4-8 are rejected due to their dependency on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PRONIN (Russian Patent Publication SU 1432270 A2, a machine translation was previously provided with the foreign reference and is used in the rejection below).
Regarding claim 1, PRONIN discloses:  a screw compressor (see Figure 2), comprising: 
a first rotor (2) provided with a helical groove (see Figure 2); 
a second rotor (5) meshing with the first rotor (see Figures 1 and 2), the second rotor rotating together with the first rotor (see Figures 1 and 2); and 
a rotor casing (1) covering at least an outer periphery of the first rotor (see Figure 1), the rotor casing defining a compression chamber in the helical groove together with the first rotor and the second rotor (see Figures 1 and 2, first page of the Description after (57))), 
a fluid being compressible in the compression chamber (see Figures 1 and 2, first page of the Description after (57)), 
at least one of the first rotor or the second rotor being provided with an oil supply passage (11) connected to an oil supply port (see Figure 4, where the oil supply port is connected to (11) to feed the sides of the vane of the second rotor) opened at a sliding surface of the at least one of the first rotor or the second rotor to supply a lubricant to the sliding surface (see Figures 1 and 4, Claims Page, paragraph starting with “A single-rotor screw machine…”), 
the screw compressor further including
a closing portion (see Figures 1 and 4, where the closing portion is the second rotor that connects or doesn’t connect based on the rotation of the second rotor) configured to be switched between 
a communicate state causing the oil supply passage (11) to communicate with an oil supply source (see Figures 1 and 4, where (11) is in communication with the oil supply source via (9) in Figure 4), and 
a block state blocking the oil supply passage from the oil supply source (see Figures 1 and 4, which shows that the oil supply source is only over a limited position of the second rotor, and therefore, it is inherent that due to the second rotor rotating, it will block the connection of (9) to the oil supply passage (11) in the respective vane (the closing portion is the area on the second rotor that connects and does not connect to the oil supply passage), 
while the rotor provided with the oil supply passage makes a single rotation (see Figures 1 and 4), and 
the oil supply passage being configured to be switched between 
a supply state in which the lubricant is supplied to the sliding surface by causing the oil supply passage to communicate with an oil supply source (see Figures 1, 3, and 4, see machine translation) and 
a non-supply state in which no lubricant is supplied to the sliding surface by blocking the oil supply passage from the oil supply source by the closing portion (see Figures 1 and 4, and discussion above, where the second rotor rotates the closing portion of the second rotor is at a non-supply state to the vane’s oil supply passage when the oil supply passage (11) for a respective vane is no longer connected to the supply (9) (i.e. when in Figure 4 the vane is at roughly the 11 o’clock to about the 7 o’clock position)),
the oil supply passage being configured to be switched between the supply state and the non-supply state based on a rotational position of the rotor provided with the oil supply passage (see Figures 1 and 4, machine translation).  
Regarding claim 4, PRONIN discloses:  the first rotor is a screw rotor rotatably housed in a cylindrical wall constituting the rotor casing (see Figures 1 and 2), 
the second rotor is a gear-shaped gate rotor having a plurality of flat gates (see Figures 1, 2, and 4), the second gate rotor is arranged outside the cylindrical wall, and some of the gates enter a space inside the cylindrical wall via an opening formed in the cylindrical wall and mesh with the screw rotor so that the gate rotor rotates together with the screw rotor (see Figures 1 and 2), 
the oil supply passage is formed in at least one of the gates of the gate rotor (see Figures 1 and 4), and 
the oil supply port is a lateral oil supply port opened at a side surface of the at least one gate (see Figure 4), and the side surface serves as the sliding surface which slides on the screw rotor (see Figures 1, 2, and 4).  
Regarding claim 5, PRONIN discloses:  the lateral oil supply port is opened at least at the side surface on a rear side in a direction of rotation of the at least one gate (see Figure 4).  
Regarding claim 6, PRONIN discloses:  the oil supply passage is further connected to a front oil supply port opened at a front surface of the at least one gate facing the compression chamber (see Figure 4).  
Regarding claim 7, PRONIN discloses:  the lateral oil supply port includes at least one lateral oil supply port formed at a position closer to a base end of the at least one gate than a center of the at least one gate, in a radial direction of the gate rotor (see Figure 4).  
Regarding claim 8, PRONIN discloses:  a support member supporting the gate rotor from a rear side opposite to the compression chamber (see Figure 1, which shows a support member supporting the gate rotor from the rear side opposite to the compression chamber); and 
an oil sump formed between the support member and a coupling portion of the gate rotor coupling base ends of the plurality of gates (see Figures 1, 3, and 4, where the oil sump is shown in Figure 3 to be arc shaped), the oil sump being configured to have the lubricant supplied thereto (see Figure 1, which shows that the oil is supplied to (9) from outside of the screw compressor, also see machine translation), wherein 
the oil supply passage extends in a radial direction of the gate rotor of the at least one gate, and has a base end connected to the oil sump (see Figures 1 and 4).
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  KANTZ (U.S. Patent 3,736,079) discloses:  a screw compressor (see Figures 3 and 6), comprising: a first rotor (26) provided with a helical groove (see Figure 3); a second rotor (30) meshing with the first rotor (see Figures 3 and 6), the second rotor rotating together with the first rotor (see Figures 3 and 6); and a rotor casing (10, 14, 15, 16) covering at least an outer periphery of the first rotor (see Figures 3 and 6), the rotor casing defining a compression chamber in the helical groove together with the first rotor and the second rotor (see Figures 3 and 6, Abstract, Column 2, line 60 Column 3, line 16), a fluid being compressible in the compression chamber (see Figures 3 and 6, Abstract, Column 2, line 60 Column 3, line 16), at least one of the first rotor or the second rotor being provided with an oil supply passage (34, 36, 38) connected to an oil supply port (44) opened at a sliding surface of the at least one of the first rotor or the second rotor to supply a lubricant to the sliding surface (see Figure 6, where the oil supply port opens to the sliding surface of the first and second rotors, Column 3, lines 33-57), the screw compressor further including:  a closing portion (the closing portion is the second rotor that covers up the passage (40) when it is not communicating with (34, 36, 38)) configured to be switched between:  a communicate state causing the oil supply passage (34, 36, 38) to communicate with an oil supply source (see Figure 6, where (36) is in communication with the oil supply source via (42, 40)), and a block state blocking the oil supply passage from the oil supply source (see Figure 6, which shows a block state, where the oil supply passage (36, 38) is blocked from the oil supply source due to the oil supply passage is not connected to (40, 42)),  while the rotor provided with the oil supply passage makes a single rotation (see Figure 6).  However, KANTZ fails to disclose the oil supply passage being configured to be switched between a supply state in which the lubricant is supplied to the sliding surface by causing the oil supply passage to communicate with an oil supply source and a non-supply state in which no lubricant is supplied to the sliding surface by blocking the oil supply passage from the oil supply source by the closing portion, the oil supply passage being configured to be switched between the supply state and the non-supply state based on a rotational position of the rotor provided with the oil supply passage.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746